             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

DEVERICK SCOTT
ADC #131042                                                  PLAINTIFF

v.                        No. 5:17-cv-98-DPM

DANNY BURL, Warden,
Tucker Max Unit, ADC, et al.                            DEFENDANTS

                                 ORDER
       On de novo review, the Court adopts Magistrate Judge Harris's
careful recommendation, NQ 55, and overrules Scott's objections, NQ 58.
FED.   R. CIV. P. 72(b)(3). Motion for summary judgment, NQ 44, granted.
Scott's remaining claims will be dismissed with prejudice.
       So Ordered.


                                  D.P. Marshall Jr.
                                  United State District Judge
